Title: From Benjamin Franklin to Dumas, 3 May 1782
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy. May 3. 1782.
I receiv’d yours of the 15th past and perus’d the contents with great Pleasure. I had before receiv’d your Pacquet by Mr. Boers, and forwarded it immediately.
Inclos’d I send you a few copies of a Paper that places in a striking Light the English Barbarities in America, particularly those committed by the Savages at their Instigation. The Form may perhaps not be genuine but the Substance is Truth; the Number of our People of all Kinds and Ages murdered & Scalp’d by these being Known to exceed that of the Invoice.— Make any use of them you may think proper to shame your Anglomanes but do not let it be Known thro’ what hands they come. I am ever Yours affectionately
B. Franklin

My Respects & Congratulations to Mr. A.—
